DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11-15 in the reply filed on 23 July 2021 is acknowledged.  Claim 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 July 2021.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 13 May 2020, have been considered.

Drawings
The drawings received on 13 May 2020 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Buchan et al. (US 4,155,652).
With respect to claim 1, Buchan discloses a printing device comprising: 
a hopper (Fig. 1, element 16) to receive a colorant (Column 4, line 39, i.e. toner);  
a supply (Fig. 1, element 18) to receive the colorant from the hopper (Column 3, lines 29-31);  
an aperture (Column 3, lines 49-57, i.e. at least 1/16 inch hole in housing bottom) disposed between the hopper and the supply (Column 3, lines 49-57, i.e. preferred area);  
a light emitter (Fig. 1, element 22) to emit light that passes through the aperture (Column 3, lines 45-48); and 
a light sensor (Fig. 1, element 28) located on the opposite side of the aperture relative the light emitter (Column 4, lines 8-19) to sense a portion of the emitted light that passes through the aperture to permit determination of 
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the light emitter and the light sensor to the printing device as claimed.  Thus, the limitations concerning how the printing device is operated and the type of colorant printed are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Buchan.
With respect to claim 2, Buchan discloses a light pipe (Fig. 1, element 20) disposed between the light emitter (Fig. 1, element 22) and the light sensor (Fig. 1, element 28), wherein the light pipe is formed of a first light pipe (Fig. 1, element 21) coupled to the light emitter and a second light pipe (Fig. 1, element 23) coupled to the light sensor (Column 3, lines 43-48).
With respect to claim 3, Buchan discloses a volume of the aperture (Fig. 2 and Column 3, lines 49-57, i.e. at least 1/16 inch hole in housing bottom) is defined by a first surface of the hopper (Fig. 1, element 16), a second surface of the supply (Fig. 1, i.e. bottom most of element 18), a third surface of the first light pipe (Fig. 1, element 21 at aperture), and a fourth surface of the second light pipe (Fig. 1, element 23 at aperture).
With respect to claim 4, Buchan discloses the aperture (Column 3, lines 49-57, i.e. at least 1/16 inch hole in housing bottom) is internal (Column 1, lines 26-34) to the printing device (Column 1, lines 10-25).

With respect to claim 6, Buchan discloses the printing device (Column 1, lines 10-25) is free of an intervening optical element (Column 2, lines 53-60) between the light emitter (Fig. 1, element 22) and the light sensor (Fig. 1, element 28).
With respect to claim 7, Buchan discloses the colorant is a particulate colorant (Column 4, line 39, i.e. toner).
With respect to claim 8, Buchan discloses the light emitter (Fig. 1, element 22) further comprises a visible light emitter (Column 4, line 15).
With respect to claim 11, Buchan discloses a system comprising: 
a printing device (Column 1, lines 10-25) including: 
a supply (Fig. 1, element 18) to receive a colorant (Column 3, lines 29-31 and Column 4, line 39);  
a light emitter (Fig. 1, element 22) to emit light; and 
a light sensor (Fig. 1, element 28) to sense a portion of the emitted light;  
a container (Fig. 1, element 16) to couple to the printing device, the container including: 
a colorant (Column 4, line 39) disposed in an internal volume defined by the container; and 
an aperture (Column 3, lines 49-57, i.e. at least 1/16 inch hole in housing bottom) disposed between at least a portion of the internal volume and the supply (Fig. 1, i.e. bottom most of element 18).

With respect to claim 12, Buchan discloses a non-transitory machine-readable medium including instructions (Column 4, lines 31-40, i.e. various operating signals) executable by a processing resource to sense whether colorant is present (Column 4, lines 31-40) in the aperture (Column 3, lines 49-57, i.e. at least 1/16 inch hole in housing bottom).
With respect to claim 13, Buchan discloses the supply (Fig. 1, element 18) further comprises a port (Fig. 1, element 34, i.e. adds more toner that “couples” element 16 to element 18) to couple the supply to the container (Fig. 1, element 18).
With respect to claim 14, Buchan discloses the container (Fig. 1, element 16) further comprises optical elements (Column 3, lines 45-48) to couple via a first light pipe (Fig. 1, element 21) and the light emitter (Fig. 1, element 22) is coupled via an optical element (Fig. 1, element 23) to the light sensor (Fig. 1, element 28) to indirectly sense the portion of the emitted light (Column 4, lines 8-19).
With respect to claim 15, Buchan discloses the aperture (Column 3, lines 49-57, i.e. at least 1/16 inch hole in housing bottom) in the container (Fig. 1, element 16) is external (Column 2, lines 59-60) to the printing device (Column 1, lines 10-25).


Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        08/03/2021